
 

--------------------------------------------------------------------------------


FOURTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE


This Fourth Amendment to Consolidated Amended and Restated Master Lease (this
“Amendment”) is executed and delivered as of April ___, 2007 by and between
STERLING ACQUISITION CORP., a Kentucky corporation (“Lessor”), the address of
which is 9690 Deereco Road, Suite 100, Timonium, MD 21093, and DIVERSICARE
LEASING CORP., a Tennessee corporation, the address of which is 1621 Galleria
Boulevard, Brentwood, TN  37027.


RECITALS:


A. Lessee has executed and delivered to Lessor a Consolidated Amended and
Restated Master Lease dated as of November 8, 2000, but effective as of October
1, 2000, as amended by a First Amendment to Consolidated Amended and Restated
Master Lease dated as of September 30, 2001, a Second Amendment to Consolidated
Amended and Restated Master Lease dated as of June 15, 2005, and a Third
Amendment to Consolidated Amended and Restated Master Lease dated as of October
20, 2006 (the “Existing Master Lease”) pursuant to which Lessee leased from
Lessor certain healthcare facilities.


B. Pursuant to that certain Agreement of Purchase and Sale (the “Purchase
Agreement”) dated as of January 23, 2007 among Lessor, as seller, Lessee, as
current operator, and VICTORIA EUREKA SPRINGS PROPERTIES, LLC, an Arkansas
limited liability company (“Purchaser”), Lessor has agreed to sell skilled
nursing facility commonly known as Eureka Springs Nursing and Rehab Center (the
“Eureka Springs Facility”), whose address is 235 Huntsville Road, Eureka
Springs, Carroll County, Arkansas.


C. Lessor and Lessee desire to terminate the Existing Master Lease as to the
Eureka Springs Facility effective as of the date that the Eureka Springs
Facility is sold pursuant to the Purchase Agreement.


NOW THEREFORE, the parties agree as follows:


1. Definitions.  Any capitalized term used but not defined in this Amendment
will have the meaning assigned to such term in the Existing Master Lease.  From
and after the date of this Amendment, each reference in the Existing Master
Leases or the other Transaction Documents to the “Lease” or “Master Lease”
means, as applicable, the Existing Master Lease or Existing Master Leases as
modified by this Amendment.


2. Termination of the Existing Lease as to the Eureka Springs
Facility.  Effective as of, and conditioned upon, the sale of the Eureka Springs
Facility pursuant to the Purchase Agreement, (a) the Master Lease is terminated
as to the Eureka Springs Facility, and only as to the Eureka Springs Facility;
and (b) Exhibit A-7 of the Master Lease is amended and restated in its entirety
as follows:


Exhibit A-7


Intentionally Omitted.


3. No Reduction in Base Rent.  Notwithstanding the termination of the Master
Lease as to the Eureka Springs Facility, the Base Rent payable under the Master
Lease shall not be reduced or abated.


4. Representations and Warranties of Lessee.  Lessee hereby represents and
warrants to Lessor that (i) it has the right and power and is duly authorized to
enter into this Agreement; and (ii) the execution of this Agreement does not and
will not constitute a breach of any provision contained in any agreement or
instrument to which Lessee is or may become a party or by which Lessee is or may
be bound or affected


5. Execution and Counterparts.  This Amendment may be executed in any number of
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original, but when taken together shall constitute one and the same
Amendment.


6. Headings.  Section headings used in this Amendment are for reference only and
shall not affect the construction of the Amendment.


7. Enforceability.  Except as expressly and specifically set forth herein, the
Existing Master Lease remains unmodified and in full force and effect.  In the
event of any discrepancy between the Existing Master Lease and this Amendment,
the terms and conditions of this Amendment will control and the Existing Master
Lease is deemed amended to conform hereto.


[SIGNATURE PAGES, ACKNOWLEDGEMENTS, AND JOINDER FOLLOW]




 
 
 
 
 

--------------------------------------------------------------------------------

 
Signature Page to
FOURTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE








LESSOR:


STERLING ACQUISITION CORP., a Kentucky corporation




By:  /s/ C. Taylor Pickett         
Name:   C. Taylor Pickett             
Title:      Chief Executive Officer           






STATE OF Maryland                          )
) ss.
COUNTY OF Baltimore                       )


This instrument was acknowledged before me on the  26th  day
of        March            , 2007, by               C. Taylor
Pickett                 , the            CEO           of STERLING ACQUISITION
CORP., a Kentucky corporation, on behalf of said company.


                      Judith A. Jocobs                            
                                         Notary
Public,  Baltimore                 County,  Maryland
                         My commission expires: May 1, 2008








Signature Page 1  of 2


 
 

--------------------------------------------------------------------------------

 
Signature Page to
FOURTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE






LESSEE:


DIVERSICARE LEASING CORP., a Tennessee corporation




By:           /s/ Glynn Riddle  
Name:            Glynn Riddle        
Title:               EVP & CFO       



STATE OF Tennessee                                        )
) SS
COUNTY OF Williamson                                    )


This instrument was acknowledged before me on the 28th day
of   March              , 2007, by      Glynn Riddle               , the   EVP &
CFO            of DIVERSICARE LEASING CORP., a Tennessee corporation, on behalf
of said company
 
                               
                                            Brenda
Wimsatt                         
                                    Notary Public,   Williamson   County,    TN 
My commission expires: 07/25/09






Signature Page 2 of 2


 
 

--------------------------------------------------------------------------------

 
Acknowledgement to
FOURTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE






The undersigned hereby consent to the transactions contemplated by this Third
Amendment to Consolidated Amended and Restated Master Lease (the “Third
Amendment”), ratify and affirm their respective Guaranties, Pledge Agreements,
Security Agreements, Subordination Agreements and other Transaction Documents,
and acknowledge and agree that the performance of the  Master Lease and
obligations described therein are secured by their Guaranties, Pledge
Agreements, Security Agreement, Subordination Agreement and other Transaction
Documents on the same terms and conditions in effect prior to this
Amendment.  The undersigned hereby join in the execution of this Third Amendment
for the limited purpose of agreeing to the provisions of Section 6 and for no
other purpose.


ADVOCAT, INC. a Delaware corporation
 
By:           /s/ Glynn Riddle  
Name:            Glynn Riddle        
Title:               EVP & CFO       



STATE OF Tennessee                                        )
) SS
COUNTY OF Williamson                                    )


This instrument was acknowledged before me on the 28th day
of   March              , 2007, by      Glynn Riddle               , the   EVP &
CFO            of ADVOCAT, INC., a Delaware corporation, on behalf of the
corporation, who acknowledged the same to be his or her free act and deed and
the free act and deed of the corporation.
 
                               
                                            Brenda
Wimsatt                         
                                    Notary Public,   Williamson   County,    TN 
My commission expires: 07/25/09



 




Acknowledgement – Page 1 of 4


 
 

--------------------------------------------------------------------------------

 
Acknowledgement to
FOURTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE








DIVERSICARE MANAGEMENT SERVICES CO., a Tennessee corporation
 
By:           /s/ Glynn Riddle  
Name:            Glynn Riddle        
Title:               EVP & CFO       



STATE OF Tennessee                                        )
) SS
COUNTY OF Williamson                                    )


This instrument was acknowledged before me on the 28th day
of   March              , 2007, by      Glynn Riddle               , the   EVP &
CFO            of DIVERSICARE MANAGEMENT SERVICES CO., a Tennessee corporation,
on behalf of the corporation, who acknowledged the same to be his or her free
act and deed and the free act and deed of the corporation.
 
                               
                                            Brenda
Wimsatt                         
                                    Notary Public,   Williamson   County,    TN 
My commission expires: 07/25/09










Acknowledgement – Page  2 of 4


 
 

--------------------------------------------------------------------------------

 
Acknowledgement to
FOURTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE






ADVOCAT FINANCE INC., a Delaware corporation


By:           /s/ Glynn Riddle  
Name:            Glynn Riddle        
Title:               EVP & CFO       



STATE OF Tennessee                                        )
) SS
COUNTY OF Williamson                                    )


This instrument was acknowledged before me on the 28th day
of   March              , 2007, by      Glynn Riddle               , the   EVP &
CFO            of ADVOCAT FINANCE INC., a Delaware corporation, on behalf of the
corporation, who acknowledged the same to be his or her free act and deed and
the free act and deed of the corporation.
 
                               
                                            Brenda
Wimsatt                         
                                    Notary Public,   Williamson   County,    TN 
My commission expires: 07/25/09





Acknowledgement – Page  3 of 4


 
 

--------------------------------------------------------------------------------

 
Acknowledgement to
FOURTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE








STERLING HEALTH CARE MANAGEMENT, INC., a Kentucky corporation


By:           /s/ Glynn Riddle  
Name:            Glynn Riddle        
Title:               EVP & CFO       



STATE OF Tennessee                                        )
) SS
COUNTY OF Williamson                                    )


This instrument was acknowledged before me on the 28th day
of   March              , 2007, by      Glynn Riddle               , the   EVP &
CFO            of STERLING HEALTH CARE MANAGEMENT, INC., a Kentucky corporation,
on behalf of the corporation, who acknowledged the same to be his or her free
act and deed and the free act and deed of the corporation.
 
                               
                                            Brenda
Wimsatt                         
                                    Notary Public,   Williamson   County,    TN 
My commission expires: 07/25/09







Acknowledgement – Page 4 of 4


 
 

--------------------------------------------------------------------------------

 

